COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Lorish and Callins
UNPUBLISHED


              Argued at Richmond, Virginia


              JONATHAN ROSS HAWKER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0112-21-2                                      JUDGE GLEN A. HUFF
                                                                                 MARCH 15, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                                               Kimberley S. White, Judge

                               (Michael A. Nicholas; Daniel, Medley & Kirby, P.C., on brief), for
                               appellant. Appellant submitting on brief.

                               Robin M. Nagel, Assistant Attorney General (Mark R. Herring,1
                               Attorney General, on brief), for appellee.


                     Jonathan Ross Hawker (“appellant”) was convicted of grand larceny, in violation of Code

              § 18.2-95, in the Circuit Court of Halifax County (the “trial court”). Appellant challenges the

              sufficiency of the evidence to prove that he was the criminal agent who committed the theft. For

              the following reasons, this Court affirms his conviction.

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth,

              295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)). In doing so,

              this Court discards any of appellant’s conflicting evidence and regards as true all credible evidence




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Id. at 473.

       Appellant approached Ronnie Waller twice in 2019 and asked to purchase a large sign that

hung on an outbuilding on Waller’s property. The sign was red, white, and blue, with the word

“AMERICAN” in all capital lettering and blue type. During the first visit, appellant offered Waller

$400, but Waller declined, stating that the sign had sentimental value and he did not want to sell it.

Appellant offered Waller $700 during the second visit several months later; Waller declined again.

On August 22, 2019, Waller noticed the sign was missing and called the police. When the sign

went missing, it had specific but minimal damage.

       Appellant’s ex-girlfriend, Tricia Davis, owned a business on Facebook Marketplace selling

antique signs, cars, gas pumps, and other items from the 1950s. Appellant and Davis sometimes

posted each other’s items for sale. In August 2019, appellant gave Davis a sign that matched the

description of Waller’s missing sign and asked her to sell it on Facebook because he was not

receiving any offers. Appellant initially told Davis that he bought it from a person in Virginia but

later claimed that he found it at a property where he worked and the owner paid him for his work

with the sign. Davis cleaned away some of the rust on the sign and sold it for $1,300. She

previously had sold three similarly colored signs.

       Waller contacted Halifax County Investigator Burton on August 23, 2019, after Waller’s

brother saw Davis’s Facebook Marketplace posting of the sign. Investigator Burton obtained a

search warrant for appellant’s Facebook account and found a private conversation from August 22,

2019, where appellant sent a photo of the sign to someone for a potential sale, stating he found the

sign under a barn.

       Investigator Burton spoke to Davis on the phone. Appellant was with Davis during the

phone call, but Investigator Burton did not know appellant could hear the conversation. When

                                                 -2-
Investigator Burton asked Davis about the sign she had for sale, appellant hung up Davis’s phone

and told her that it is a detective’s job to lie to get the information that they want. Appellant stated

that he did not do anything wrong or take anything and the sign could have been one that Davis had

previously sold.

        Davis returned Investigator Burton’s call and spoke with him for about a minute before

appellant grabbed Davis’s phone and hung up again. Appellant was frantic and pacing the floor.

Davis called Investigator Burton a third time, explained that she was having signal issues, and told

him to “just do what you got to do” because she was aggravated, confused, and overwhelmed.

Appellant reiterated to Davis that he had nothing to do with the situation, could not believe what

was happening, and did not want to get in trouble for something that he did not do. Appellant also

told Davis that Investigator Burton was talking about a sign she had purchased in Tennessee, not the

sign he gave her. Davis later identified the sign reported as stolen as the sign appellant gave to her,

not the sign from Tennessee.

        At trial, appellant moved to strike the Commonwealth’s evidence, arguing that no one saw

appellant take the sign and Davis’s testimony was not credible. The trial court denied the motion.

Appellant denied stealing Waller’s sign and testified that he never went to Waller’s property in

2019; instead, he asserted that he had asked Waller about the sign once in 2016. Appellant stated

that Davis sent photos of the sign to him and asked him to contact people to find a seller. Appellant

claimed that his statement that he found the sign under a barn was a joke. He denied being present

or hanging up Davis’s phone while she was talking with Investigator Burton and stated that he was

not aware of such a conversation. He further denied giving the sign to Davis or “ever lay[ing] hands

on it.” Appellant had two prior petit larceny convictions from 2016 but did not truthfully testify

about his criminal history.




                                                  -3-
        At the close of all the evidence, appellant renewed his motion to strike, arguing that Davis

was not a credible witness. The trial court denied the renewed motion, convicted appellant of grand

larceny, and sentenced him to ten years’ imprisonment with nine years and nine months suspended.

The trial court found that Davis was credible and appellant’s testimony was incredible. This appeal

follows.

                                             ANALYSIS

        Appellant contends that the evidence was insufficient to sustain his conviction because it

failed to prove that he was the criminal agent. Appellant argues that the trial court erred in “not

crediting his compelling testimony” because he offered “reasonable explanations” about his

comments and the Commonwealth’s “only evidence” as to his identity as the criminal agent was

that he gave the sign to Davis.

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (quoting Commonwealth v.

Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask itself whether it

believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Secret v.

Commonwealth, 296 Va. 204, 228 (2018) (quoting Pijor v. Commonwealth, 294 Va. 502, 512

(2017)). Instead, we ask “whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id. “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).




                                                 -4-
        “The fact finder, who has the opportunity to see and hear the witnesses, has the sole

responsibility to determine their credibility, the weight to be given their testimony, and the

inferences to be drawn from proven facts.” Rams v. Commonwealth, 70 Va. App. 12, 26-27

(2019) (quoting Hamilton v. Commonwealth, 279 Va. 94, 105 (2010)). “[T]he conclusions of the

fact finder on issues of witness credibility may be disturbed on appeal only when we find that the

witness’ testimony was ‘inherently incredible, or so contrary to human experience as to render it

unworthy of belief.’” Ragsdale v. Commonwealth, 38 Va. App. 421, 429 (2002) (quoting Ashby

v. Commonwealth, 33 Va. App. 540, 548 (2000)). “Evidence is not ‘incredible’ unless it is ‘so

manifestly false that reasonable men ought not to believe it’ or ‘shown to be false by objects or

things as to the existence and meaning of which reasonable men should not differ.’” Gerald, 295

Va. at 487 (quoting Juniper v. Commonwealth, 271 Va. 362, 415 (2006)). In addition, “[i]n its

role of judging witness credibility, the fact finder is entitled to disbelieve the self-serving

testimony of the accused and to conclude that the accused is lying to conceal [his] guilt.”

Flanagan v. Commonwealth, 58 Va. App. 681, 702 (2011).

        Here, the evidence was sufficient to prove that appellant stole Waller’s sign. First, appellant

had a motive to steal the sign: he had approached Waller twice in 2019 and asked to buy it, but

Waller rejected both offers. Although the Commonwealth need not prove motive to sustain a

conviction, it is nevertheless relevant to establishing guilt, especially when “a conviction is based

on circumstantial evidence.” Tibbs v. Commonwealth, 31 Va. App. 687, 704 (2000) (citing

Smith v. Commonwealth, 220 Va. 696, 702 (1980)).

        Second, once the Commonwealth proves the accused’s “exclusive possession of recently

stolen property,” that “unexplained possession of recently stolen goods permits an inference of

larceny by the possessor.” Winston v. Commonwealth, 26 Va. App. 746, 757 (1998) (first citing

Best v. Commonwealth, 222 Va. 387, 389 (1981); and then quoting Bright v. Commonwealth, 4

                                                 -5-
Va. App. 248, 251 (1987)). That “inference from the recent, unexplained, possession of stolen

property may, by itself, support a conviction of larceny.” Montague v. Commonwealth, 40

Va. App. 430, 437 (2003) (citing Bright, 4 Va. App. at 251). Indeed, “[p]ossession of goods

recently stolen is prima facie evidence of guilt of the crime of larceny[] and throws upon the

accused the burden of accounting for that possession.” Hope v. Commonwealth, 10 Va. App.

381, 385 (1990) (en banc) (quoting Fout v. Commonwealth, 199 Va. 184, 190 (1957)).

        In this case, Waller realized that the sign was missing from his property on August 22, 2019.

That same day, appellant tried to sell the sign in a private Facebook conversation. Additionally,

Davis testified that appellant gave her the sign in August 2019 and asked her to post it on Facebook

for him. Thus, the evidence demonstrated that appellant exclusively possessed the sign the same

day it was stolen from Waller’s property, permitting the inference that he was the thief. See

Montague, 40 Va. App. at 437-38 (applying the larceny inference when the defendant was found

driving a car the same day that its owner discovered it “was gone”).

        Notwithstanding the above evidence of guilt, appellant argues that the trial court erred in

“not crediting his compelling testimony” that (1) he did not steal the sign, (2) Davis sent photos of

the sign to him and asked him to contact people to find a seller, (3) he was not present when Davis

spoke to Investigator Burton over the phone, and (4) he was joking when he said he found the sign

under a barn. The trial court, however, was not obligated to accept appellant’s testimony or

explanations. Id. at 438 (citing Roberts v. Commonwealth, 230 Va. 264, 272 (1985)). Indeed, the

above testimony was contradicted by the balance of the evidence, including appellant’s initial claim

that he bought the sign from someone in Virginia and that it was given as payment for work he

performed at a property. As the factfinder, “the trial court was at liberty to discount [appellant’s]

self-serving statements as little more than lying to conceal his guilt . . . , and could treat such




                                                 -6-
prevarications as affirmative evidence of guilt.” Coleman v. Commonwealth, 52 Va. App. 19, 25

(2008) (internal quotation marks and citations omitted).

        Finally, “it is universally conceded that the fact of an accused’s flight, escape from

custody, resistance to arrest, concealment, assumption of a false name, and related conduct are

admissible as evidence of consciousness of guilt, and thus of guilt itself.” Palmer v.

Commonwealth, 14 Va. App. 346, 348‑49 (1992) (emphasis added) (quoting Langhorne v.

Commonwealth, 13 Va. App. 97, 102 (1991)). Such evidence “may be considered as evidence of

guilt along with other pertinent facts and circumstances.” Hope, 10 Va. App. at 386 (citing

Bowie v. Commonwealth, 184 Va. 381, 392 (1945)). Here, appellant twice hung up Davis’s

phone when she was talking to Investigator Burton and asserted that the sign she posted could

have been one she had previously sold. After those calls, appellant was frantic and pacing the floor.

A rational factfinder could interpret appellant’s actions as evasive behavior evincing a

consciousness of guilt.

        In sum, appellant’s motive to steal the sign, exclusive possession of the sign the same day it

was stolen, evasive behavior, and incredible explanations overwhelmingly support the trial court’s

conclusion that he was the criminal agent. Thus, the Commonwealth’s evidence was competent, not

inherently incredible, and sufficient to sustain appellant’s conviction for grand larceny.

Accordingly, this Court affirms the trial court’s judgment.

                                                                                             Affirmed.




                                                 -7-